Citation Nr: 0700204	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  96-41 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1986 to August 
1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that in pertinent part, denied entitlement to a 
TDIU.  The case was last before the Board in May 2005, at 
which time the Board adjudicated all issues in appellate 
status and remanded the issue of TDIU.  The case has been 
returned to the Board for further appellate consideration. 

The Board refers to the RO rating decisions of February 1998 
and earlier, which reflect that the right wrist disability is 
rated 10 percent disabling.  The rating decisions of August 
2001 and later reflect that the right wrist is rated zero 
percent.  Correction of the August 2001 and later rating 
decisions might be necessary. 


FINDINGS OF FACT

1.  The compensably rated service-connected disabilities are 
acne vulgaris, rated 50 percent disabling, lumbosacral strain 
with myositis, rated 10 percent prior to May 26, 2000, and 40 
percent thereafter, and residuals of a right wrist injury, 
rated 10 percent.

2.  The veteran has completed high school; he last worked in 
1996.

3.  Service-connected disabilities render the veteran unable 
to secure or maintain substantially gainful employment 
throughout the appeal period.





CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his TDIU claim.  VA provided notice 
letters in March 2001, October 2001, April 2004, and in May 
2005.  These letters informed the veteran of what evidence is 
needed to substantiate his claim, what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter subsequent to the initial 
adverse decision, which would normally require a remand for 
compliance.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  In this case, the Board did remand the case twice.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. 

In the present appeal, because TDIU is being granted, the RO 
will issue a rating decision that assigns an effective date 
for payment at the 100 percent level in accordance with the 
rule for assignment of effective dates, which will be 
included with the rating decision.  If the veteran is 
dissatisfied with the effective date that will be assigned by 
the RO, he retains the right to appeal the decision in 
accordance with appeal instructions that will be issued with 
the rating decision.  Thus, no unfair prejudice to the 
veteran will result from the Board's grant of TDIU. 

TDIU

The veteran contends that his service-connected disabilities 
prevent him from securing or following substantially gainful 
employment.  Service connection is in effect for acne 
vulgaris, rated 50 percent; lumbosacral strain with lumbar 
myositis, which was rated 10 percent prior to May 26, 2000, 
and 40 percent thereafter; and, for residuals of a right 
wrist injury, rated 10 percent.  The combined rating of 
service connection disabilities is 60 percent prior to May 
26, 2000, and 70 percent thereafter.  

The ratings assigned for service-connected disabilities 
appear to be correct.  In a May 2005 Remand, the Board asked 
if there was any ratable neurologic symptom attributable to 
the service-connected low back disability.  It appears that 
there is none.  Moreover, as noted in the introduction, the 
more recent rating decisions that reflect that the right 
wrist is rated zero percent appear to be erroneous.  The 
Board will use the 10 percent rating for the right wrist that 
was shown in 1998 and earlier rating decisions. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

Age may not be considered as a factor in evaluation of 
unemployability or intercurrent disability, may not be used 
as a basis for a total disability rating.  38 C.F.R. § 4.19 
(2006).  

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).  The provisions of § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 
§ 4.16(a).  There must be a determination that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or non-
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Assignment of a TDIU evaluation requires that the 
record reflect some factor that "takes the claimant's case 
outside the norm" of any other veteran rated at the same 
level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  The question is whether the 
veteran is capable of performing the physical and mental 
tasks required of employment, not whether the veteran can 
find employment.  Id.

A June 1996 private medical report from L.H.R.G., M.D., is 
the most significant evidence in this case.  Yet it has not 
been considered in a statement of the case or supplemental 
statement of the case, nor has the veteran waived his right 
to such consideration.  While this would normally require a 
remand for initial RO consideration, because the outcome is 
favorable to the veteran, no benefit would ensue from 
remanding the case for initial RO consideration of this 
evidence.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development is not 
warranted.

In June1996, L.H.R.G., M.D., evaluated the veteran and noted 
that he had resigned his job because of severe back pain and 
noted limited mobility of the right wrist.  The physician 
noted that both conditions (back and wrist) had been 
documented by radiological tests and concluded that those 
conditions had permanently and totally disabled the veteran 
from gainful employment.  

In May 2004, a VA physician examined the veteran and found 
moderate to severe low back pain.  The physician was asked to 
differentiate between disabling pain due to the service-
connected lumbosacral strain with lumbar myositis and pain 
due to nonservice-connected degenerative disc disease.  The 
physician found the non-service-connected degenerative disc 
disease to be "far more serious" than the service-connected 
condition and found that it was not likely that the service-
connected disability had caused the nonservice-connected 
disability; however, the physician concluded that it was not 
possible to differentiate between service-connected and 
nonservice-connected low back pain.  The physician found that 
the veteran could perform light work in which he could carry 
no more than 10 to 20 pounds repeatedly, nor sit or stand for 
more than two hours without a rest; however, the physician 
attributed these limitations to the nonservice-connected low 
back disability.  The physician found no functional 
impairment, other than low back pain, that could be 
attributed to the service-connected disability, rather than 
to nonservice-connected disability.   

According to a VA Form 21-8940, Veterans Application for 
Increased Compensation Based on Unemployability, the veteran 
last worked full time in 1996.  He was a photographer.  He 
had completed high school, but no college or other education 
or training.  He reported zero income from working since 
1996.  

The veteran attributes his disability from working to severe 
low back pain.  His lay statements are considered to be 
competent evidence with regard to descriptions of symptoms of 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his statement may help to determine the 
severity his back pain, but not the cause of them.  

Because service-connected and nonservice-connected back pains 
cannot be separated, the Board must consider all back pain to 
be service-connected for purposes of establishing TDIU.  
Mittleider v. West, 11 Vet. App. 181 (1998) (where 
manifestations of a service-connected disability cannot be 
separated from the manifestations of a nonservice-connected 
disability, all manifestations must be attributed to the 
service-connected condition).  

None of the medical evidence above addresses the precise 
issue of whether the veteran's three service-connected 
disabilities would preclude securing or following a 
substantially gainful occupation; however, the June 1996 
private medical opinion, which addresses the low back and 
right wrist, suggests that these two service-connected 
disabilities in themselves are so disabling as to preclude 
securing or following a substantially gainful occupation.  

Because the private physician has opined that the low back 
and right wrist preclude employment and no medical evidence 
to the contrary has been submitted, the Board will resolve 
any further doubt in favor of the veteran and find that 
throughout the appeal period, service-connected disabilities 
have precluded the veteran from securing or following a 
substantially gainful occupation.   38 U.S.C.A. § 5107(b); 
Gilbert, supra.  TDIU is therefore granted.  


ORDER

A TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


